18 N.J. Super. 192 (1952)
86 A.2d 806
PUBLIX ASBURY CORP., INC., A CORPORATION, PLAINTIFF-APPELLANT,
v.
CITY OF ASBURY PARK, N.J., A MUNICIPAL CORPORATION, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued February 25, 1952.
Decided February 29, 1952.
Before Judges McGEEHAN, JAYNE and WM. J. BRENNAN, JR.
*193 Mr. Harry Green argued the cause for appellant.
Mr. Abraham Frankel argued the cause for respondent.
PER CURIAM.
The judgment of the Chancery Division is affirmed for the reasons stated in the opinion of Judge Leonard, which is reported at 18 N.J. Super. 286.